[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON PLAINTIFF'S MOTION #104
Plaintiff, wife, seeks alimony pendente lite. At the present time she is receiving state welfare payment of $145.14 per week. She claims she is unable to work because she needs surgery for carpal tunnel injury to her wrist. In addition the plaintiff receives $50.00 weekly for payment of a debt owed to her of about of $900.00.
The defendant, husband, is retired as a probation officer with the state of Connecticut. He claims he is unable to participate CT Page 9817 in full time employment because of his poor health. He is presently receiving a pension from which weekly he nets $284.06. In addition, he receives Social Security payments of $230.00 weekly. These receipts total $514.06.
Each is heavily in debt and each anticipates entering into personal bankruptcy.
The court notes that each party's financial affidavit shows a shortfall of income to cover weekly expenses. The plaintiff indicates a shortfall of about $10.00 weekly; the defendant of about $100.00 weekly.
The court after considering the statutory basis in determining an order of alimony, the needs and incomes of the respective parties, as well as the pendente lite aspect of such an order, grants the plaintiff's motion and orders the defendant to pay to the plaintiff alimony pendente lite in the sum of $100.00 pr week with the first payment to be made on Friday, August 1, 1997, and weekly thereafter until further order of the court.
The court notes that retroactive alimony may be due to the plaintiff, however, the court reserves the final decision on that issue to the time of the hearing on the dissolution.
JULIUS J. KREMSKI JUDGE TRIAL REFEREE